Citation Nr: 1716591	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  10-13 621	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to initial ratings in excess of 50 percent from March 30, 2007, and 70 percent from February 8, 2013, for posttraumatic stress disorder (PTSD).

2. Entitlement to compensation for total disability based on individual unemployability (TDIU) prior to September 3, 2010.


WITNESS AT HEARING ON APPEAL

Appellant, Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1970.  The Veteran passed away in April 2016.  Appellant, his surviving spouse, continued this appeal as his substitute pursuant to 38 U.S.C.A. § 5121A.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran and appellant testified before the undersigned in a September 2011 hearing.  A hearing transcript is of record.  The Board previously considered and remanded this case in November 2012 and September 2014. 



FINDINGS OF FACT

1. During the period prior to February 12, 2010, the Veteran's PTSD symptoms caused occupational and social impairment with reduced reliability and productivity but not deficiencies in most areas.  

2. From February 12, 2010, forward, the Veteran's PTSD symptoms caused occupational and social impairment with deficiencies in most areas but not total impairment.

3. The Veteran stopped working on September 2, 2010.




CONCLUSIONS OF LAW

1. The criteria for an initial rating for PTSD in excess of 50 percent prior to February 12, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2. The criteria for an initial rating of 70 percent, but not higher, for PTSD have been met from February 12, 2010 forward.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

3. The criteria for TDIU prior to September 3, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellant was the Veteran's wife at the time of his death according to the marriage license and death certificate.  When he died, the appeals for an increased rating for PTSD and TDIU were on appeal to the Board.  Appellant filed an application for survivor benefits within a year of his death.  She is, therefore, legally entitled to step-in as a substitute appellant for his claims.  See 38 U.S.C.A. § 5121A.  Appellant contends that the Veteran's disability picture was more severe than indicated by the ratings he received.

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In October 2007, the RO sent a letter to the Veteran providing notice, which satisfied the requirements of the VCAA.  The notice was prior to a decision on his claims and explained how ratings and effective dates were assigned.  No additional notice is required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Appellant was notified of her status as a substitute in December 2016 correspondence and given 30 days to submit additional evidence. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All available, identified medical records have been obtained and considered, including private evaluations and Social Security records.  VA provided examinations for the Veteran's PTSD in October 2007, December 2009, January 2012, February 2013, and April 2015.  The Veteran and appellant asserted that some of the examinations were not accurate portrayals of his disability picture because the examiners spent very little time with him and he did not open up to them.  The Board finds all the examinations adequate because they show detailed discussion of subjective and objective observations and discuss generally the same symptoms as the private evaluations.  The Board further notes that all evidence of record will be considered and no more or less weight will be given to the VA examinations.  Following the remand directives, the AOJ obtained outstanding records and scheduled the Veteran for a new examination.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claims.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and (5th ed. 2013) (DSM-V).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

Under the General Rating Formula, the criteria for 50 percent rating are as follows:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The criteria for 70 percent rating are as follows:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

The criteria for 100 percent rating are as follows:  Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, own name.  Id. 

The Veteran and appellant are competent to give evidence of symptoms observable by their senses, and the Board finds them credible as their statements are detailed and consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Based on the evidence, the Board finds that the criteria for a rating in excess of 50 percent for PTSD prior to February 12, 2010 have not been met.  See 38 C.F.R. § 4.130, DC 9411.

The Veteran underwent a mental health evaluation with Dr. IB in March 2007, slightly before the claims period.  Dr. IB observed the Veteran with pressured speech, appearing tense, polite and cooperative, oriented, clinically depressed, and with no hallucinations, delusions, or paranoia.  The Veteran repeated disturbing memories and dreams, flashbacks, physical anxiety reactions to cues of trauma, avoidance of cues of trauma, difficulty having loving feelings for those close to him, sleep trouble, problems with anger and rage, irritability, difficulty focusing and concentrating, being easily startled, and having few friends and problems with interpersonal relationships.  The Veteran denied suicidal or homicidal thoughts, plans, or actions.  Dr. IB noted that the Veteran was able to stay employed because he could move from job to job through the Carpenters' Union; he assigned a global assessment of functioning (GAF) of 45.  Treatment records from the summer of 2007 show the Veteran as cooperative but mildly guarded, easily started as he jumped out of the chair and dropped his paperwork when called, mildly anxious but with full affect, linear thought, no suicidal or homicidal ideation, no psychotic symptoms, grossly intact memory, insomnia, not depressed, easily angered, impatient, and with nightmares.  The Veteran was assigned ranges of GAF scores 61 to 70 and 65 to 75.  

During the October 2007 VA examination, the Veteran reported restlessness, sleep problems, anger outbursts, problems at work all the time, nightmares, inability to tolerate crowds, anxiety attacks, inability to go to restaurants during normal hours, collecting guns and going shooting, difficulty concentrating at times, being startled easily, not go to social events, having no suicidal ideations, and making sure everything was locked at home before going to bed.  The examiner observed good eye contact, normal speech and thought, appropriate affect, euthymic mood, suicidal or homicidal ideation, fine hygiene, and intact memory.  The examiner recorded that the Veteran denied impulse control problems but endorsed anger outbursts, had no interest in social activities even with his family, exhibited severe exaggerated startle response, and experienced difficulty concentrating at work.  The examiner assigned a GAF score of 70, the accuracy of which the Veteran and appellant disputed.

In February 2008, Dr. IB conducted an updated evaluation, where he also disputed the accuracy of the GAF score assigned by the VA examiner.  Dr. IB wrote that the Veteran had a collection of over 30 firearms and over 2000 rounds of ammunition, was obsessive compulsive in collection of tools/equipment, experienced impaired ability to focus and concentrate, and had difficulty in short-term memory, writing notes to remember things to do.  A June 2008 treatment record shows the Veteran denied depression, anxiety, and suicidal or homicidal ideation, had good grooming, rapport with the provider, good mood, fair insight and judgment, linear thought, and was cooperative.  The provider assigned a range of GAF scores from 61 to 70.  An October 2008 treating provider noted continued symptoms of anger, rage, anxiety, and depression and assigned a GAF score of 70.  Treatment records from the beginning of 2009 show improved symptoms of anger, rage, and depression and that the Veteran was alert, oriented, with euthymic mood, full affect, no suicidal ideation, and intact insight.  He was assigned GAF scores of 70.

A July 2009 mental health treatment evaluation shows inability to modulate temper or control impulses, being easily angered, impatient, sleep difficulty, irritability, avoidance of movies and conversations about combat, and a reported good marriage.  The Veteran was calm, cooperative, casually dressed, neatly groomed, and had good eye contact, normal speech, okay mood, full affect, linear thoughts, good concentration/attention, good insight and judgment, and no hallucinations, delusions, or suicidal or homicidal ideation.  The GAF score was 70.  August 2009 treatment shows sleep problems, nightmares, restlessness, appropriate dress, good eye contact, fast and forced speech, goal directed thoughts, hyper mood, constricted affect, and no overt suicidal, homicidal, delusional, or hallucinatory ideations.

In August and November 2009, Dr. RGH prepared evaluations of the Veteran's PTSD symptoms.  Dr. RGH recorded flashbacks, nightmares, panic attacks, hyperarousal, hypervigilance, psychological and physiological responses to stimuli, exaggerated startle response, fatigue, irritability, outbursts of unexplained anger, suspiciousness of others, isolation, sleep impairment, at times brief dissociative states, avoidance of stimuli, detachment and estrangement from others, severely affected short-term and partial long-term memory, and impaired judgment and abstract thinking.  Dr. RGH found the Veteran had clinically significant distress and impairment in his ability to work and in his social life, impairment in almost all areas of life, including no friends, no job, avoidance of social settings, and impaired judgment, thinking, and mood.  Dr. RGH assigned GAF scores from 30 to35.

During the December 2009 VA examination, the Veteran reported sleep disturbance, nightmares, anger, mistrust, resentment, depression, isolation, exaggerated startle responses, dislike of crowds, persistent and recurrent recollections and dreams, avoidance of cue of his trauma, irritability, anger outbursts, a distant relationship with his daughter, no contact with his siblings, and a 40-year marriage fraught with conflict.  The examiner recorded near-continuous depressed mood, markedly diminished interest or participation in significant activities, impaired attention and focus, difficulty reading instructive material for very long, normal orientation, appropriate appearance and hygiene, appropriate behavior, good eye contact, normal communication and speech, no panic attacks, appropriate thought, unimpaired judgment, normal abstract thinking, mild memory impairment, and no suicidal or homicidal ideation.  The examiner assigned a GAF score of 65 and marked the criteria for 10 percent disability level.

During the period prior to February 12, 2010, the Veteran's PTSD symptoms caused occupational and social impairment with reduced reliability and productivity but not deficiencies in most areas.  The Veteran experienced difficulty focusing and concentrating and anxiety symptoms such as severe exaggerated startle response, hypervigilance, avoidance of crowds and avoidance of stimuli associated with the underlying trauma.  Such symptoms caused reduced reliability and productivity in his occupational and social life.  The evidence also shows depressed mood, irritability, anger outbursts, and desires for isolation that affected his family relationships and kept him from friends.  Dr. RGH found impairment in almost all areas of life: isolation, no job, and impaired judgment, thinking, and mood.  His language sounds similar to the criteria for the 70 percent rating of deficiencies in most areas: work, school, family relations, judgment, thinking, or mood.  It appears part of Dr. RGH's opinion is inaccurate; however, as he noted no job but the Veteran reported that he was working during this time.  See Application for TDIU, Board hearing.  Dr. RGH additionally described impairment in judgment, thinking, and mood but not deficiencies in those areas.  Impaired memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulties in social and work relationships are all specifically discussed in the 50 percent rating criteria.  

Dr. RGH identified the Veteran experiencing "brief dissociative state" at times but did not elaborate as to the frequency, severity, or duration and no other provider noted this symptom in their evaluations.  The Board, thus, finds this symptom isolated and not characteristic of the Veteran's disability picture during this time.  The Veteran reported anger outbursts and difficulty controlling his temper but generally denied any impulse control problems except in July 2009 treatment.  The Veteran reported a history of altercations with one of his daughter's boyfriends and a neighbour, but these incidents appear to have occurred before the claims period.  Veteran did not report any violent behaviors during the claims period.  Dr. IB discussed obsessive compulsive collection of guns, tools, and equipment and the Veteran reported checking locks before bed.  The Veteran worked during this period and cared for himself and his family; therefore, these collections and lock-checking do not appear to rise to the level of obsessive rituals which interfere with routine activities.  See 38 C.F.R. § 4.130, DC 9411, 70% criteria.  

The Board notes that the Veteran and appellant urged evaluators to consider the lower GAF scores assigned by Drs. IB and RGH and discount the higher GAF scores assigned by VA employees and contractors.  Because the GAF scores vary so widely from 30 (inability to function in almost all areas) to 75 (no more than slight impairment), the Board finds little probative value in them.  The Board, however, is not prepared to totally discount the scores assigned by VA employees and fully accept the lower scores, because the scores in the 60 to 75 range were consistently assigned by different providers on multiple occasions.  The Veteran continued to work and care for his wife.  Although he had impairment of thinking, judgment, and mood, he did not experience deficiencies in those areas.  A 70 percent rating is therefore not appropriate prior to February 12, 2010.  See 38 C.F.R. § 4.130, DC 9411.

The Board further finds the criteria for a 70 percent rating, but not higher, for PTSD have been met from February 12, 2010 forward.  See 38 C.F.R. § 4.130, DC 9411.

The evidence shows that at some point the Veteran's symptoms worsened.  The Veteran's representative stated that his symptoms had worsened during the September 2011 Board hearing.  Although GAF scores differed between government and non-government evaluations, the February 2010 treatment record was the beginning of a trend where government evaluations dropped from the 60s range to the 50s range.  Additionally, it was shortly after this date, September 2010, when the Veteran reported that he stopped working due to his PTSD symptoms.  See Application for TDIU.  February 12, 2010, treatment is the first date the evidence showed a differing PTSD disability picture.  Beginning on that date, the Veteran's PTSD symptoms caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

The February 12, 2010, provider recorded nightmares, flashbacks, social isolation, angry outbursts, irritability, hypervigilance, hyper startle reflex, difficulty talking about traumatic experiences, and denial of thoughts of self-harm or harming others, hallucinations, delusions, depressive, anxiety, psychotic, or hypomanic/manic symptoms or behavior.  The Veteran was alert, oriented, cooperative, appropriate, pleasant, and well groomed; he had good eye contact, normal speech, euthymic mood, and calm and appropriate affect; and the examiner assigned a GAF score of 55.  March and June 2010 treatment records show similar symptoms and GAF scores of 52 and 56.  In a March 2010 statement, appellant wrote that the Veteran beat-up their daughter's boyfriend in 1991 and afterward was more selective when and where he blew up.  She noted that most examiners cited the fact she and the Veteran were married for over 40 years as evidence of a functional marriage but she clarified that it was not necessarily a happy marriage.

An August 2010 treatment record shows the Veteran was sleeping and eating okay, feeling depression as five out of 10, continued to have nightmares and memories about the war, was able to avoid arguments with people, and attended a Veterans group.   He continued to be alert, oriented, clam, cooperative, appropriate, pleasant, and well groomed; have good eye contact, normal speech, good mood, appropriate affect, linear thoughts, good insight and judgment, and no delusions/paranoia or suicidal or homicidal thoughts.  The provider assigned a 58 GAF score.  In records for the Social Security Administration (SSA), the Veteran reported that he helped take care of their pets, cleaned the yard and did other chores, prepared his own lunch and breakfast, helped appellant with cleaning and groceries, took his dog on walks, watched television, enjoyed woodworking, talked to neighbors every day, and attended monthly Vietnam Veterans group and Carpenters Union meetings.  Appellant agreed that the Veteran cleaned and did household repairs, yardwork, and some shopping but also wrote that he wore worn out clothes, was not consistent with bathing, needed to be reminded to get a haircut and shave. 

During November 2010 treatment, the Veteran reported doing work around the house and liking to go to shooting range, surfing, fishing, and hunting but appellant giving him a hard time about it.  He denied suicidal and homicidal ideation and problems with concentration.  The provider observed normal speech, dysthymic and mildly irritable mood, coherent thought with no psychotic content, intrusive thoughts, attention and concentration grossly intact, and insight and judgment intact.  The Veteran was assigned a GAF score of 60.  February and June 2011 treating providers noted the denial of depression, some irritability, having to re-read paragraphs when reading, avoiding places associated with the military, appropriate grooming, cooperative behavior, normal speech, euthymic mood, superficially bright affect, infrequent intrusive thoughts, attention and concentration grossly intact, insight and judgment intact, and a 65 GAF score.  Appellant wrote, in a September 2011 statement, that the Veteran was uncomfortable at appointments and lied or avoided talking about what his symptoms were really like.  She noted a lack of anger control and difficulty concentrating.

During the September 2011 Board hearing, the Veteran endorsed memory problems, getting mad very quickly, isolation, sleep problems, obsessive behavior like guarding the perimeter of places and possession of over 30 firearms, and attending a Veterans group once per month.  October 2011 treatment records show sleep problems, no complaints of depression, no suicidal or homicidal thoughts, intent or plan, no delusions or hallucinations, that the Veteran was alert, oriented, cooperative, appropriate, pleasant, well groomed, speaking normal, maintaining good eye contact, and demonstrating intact insight and judgment; and a GAF score of 62.  A February 2012 treating provider noted the Veteran was alert, oriented, and cooperative; had appropriate behavior, fair dress and grooming, good eye contact, normal speech, congruent affect, linear thought, fair insight and judgment, and denied suicidal or homicidal ideations, delusions and hallucinations.  The provider assigned a 60 GAF score.  

The January 2012 examiner recorded persistently re-experienced trauma through recurrent and distressing recollections, recurrent distressing dreams, flashbacks, psychological distress at exposure to cues of trauma, persistent avoidance, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted range of affect, sleep difficulty, irritability or outbursts of anger, hypervigilance, exaggerated startle response, depressed mood, disturbances of motivation and mood, flattened affect, anxiety, suspiciousness, obsessive rituals but not severe enough to interfere with routine activities, mild memory loss, normal orientation, normal speech, normal concentration, appropriate appearance and hygiene, appropriate behavior, good eye contact, no social tact, no panic attacks, no delusions or hallucinations, appropriate thought, unimpaired judgment, and no suicidal ideations, but homicidal ideations, including, "If I were to come down with terminal cancer right now, I'd kill my next door neighbor and a few others."  The Veteran reported the symptoms affected all of his daily functioning resulting in not working and being socially withdrawn.  He also noted that he hit his son-in-law with a door, grabbed his neighbor by the throat and threw him, and beat-up his daughter's boyfriend.  The dates of these incidents are not know, except the last in 1991.  The examiner wrote significant distress or impairment in social, occupational, or other important areas of function but marked the 30 percent criteria for PTSD and assigned GAF score of 65.

During the February 2013 examination, the Veteran reported spending time working around the house and yard and that appellant believed he had burned all his bridges with employers because of angry behavior.  The examiner recorded recurrent and distressing recollections, recurrent distressing dreams, acting or feeling as if trauma was recurring, efforts to avoid thoughts or feelings of trauma, efforts to avoid external cues of trauma, feeling detached or estranged from others, sleep difficulty, irritability or anger outbursts, hypervigilance, exaggerated startle response, sleeping nightly sitting up in a chair often fully dressed, socially isolative, depressed mood, anxiety, flattened affect, difficulty establishing and maintaining effective relationships, impaired impulse control, neglect of personal appearance and hygiene, no thought problems, no disorientation, no hallucinations, no grossly inappropriate behavior, and capability to manage finances.  The examiner described symptoms as moderate, marked the 50 percent criteria, and assigned a 60 GAF score.  February, May, and September 2013 treatment records show the Veteran was alert, oriented, cooperative, appropriately behaved, and fairly dressed and groomed and had good eye contact, normal speech, linear thought, no suicidal or homicidal ideations, no hallucinations or delusions, fair insight and judgement, and GAF scores of 65, 68, and 70.  

Appellant wrote in a July 2013 letter that the Veteran was thinking about suicide and that he said when he was ready he would just do it.  In July and September 2013, Dr. RGH wrote letters and completed Disability Benefits Questionnaires on the Veteran's behalf.  Dr. RGH wrote that the Veteran experienced recurring, distressing recollections and dreams; sleep difficulty with daytime fatigue affecting the ability to concentrate; impaired memory; irritability; lack of impulse control; markedly diminished interest or participation in significant activities; irritability or anger outbursts; panic attacks weekly or less; difficulty understanding complex commands; impaired judgment; obsessive rituals interfering with routine activities; and increased propensity to make errors with work-related tasks.  He opined that the Veteran demonstrated a severe inability to function competently in occupational, social, and leisure activities, endorsed the 70% criteria, and assigned a GAF score of 42 to 45.  Dr. RGH found the Veteran was capable of managing finances, oriented, had no suicidal ideation, experienced no impaired thought or hallucinations, had no hygiene problems, and exhibited no grossly inappropriate behavior. 

In a January 2014 letter, the Veteran's counselor wrote that he was significantly disabled due to intrusive daytime thoughts about traumatic experiences, emotional and physical re-experiencing of trauma, hypervigilance, social withdrawal, episodes of poor anger control, difficulty concentrating, sleep disturbances, nightmares, periods of social dysfunction, occupational impairment, financial strain, and problems with family relationships.  July 2014 and January 2015 treating providers noted the Veteran was alert and oriented, cooperative and behaved appropriately, had fair dress and grooming, maintained good eye contact, and had normal speech, linear thought, fair insight and judgment, and no hallucinations or suicidal or homicidal ideations.  

The April 2015 examiner recorded sleep trouble, recurrent involuntary and intrusive distressing memories, recurrent distressing dreams, intense or prolonged psychological distress at exposure to cues of trauma, marked physiological reactions to cues of trauma, avoidance of thoughts or feelings about trauma, avoidance of external reminders of trauma, persistent and exaggerated negative beliefs or expectations, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, hypervigilance, exaggerated startle response, problems with concentration, depressed mood, anxiety, panic attacks that occur once a week, mild memory loss, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty adapting to stressful circumstances, flashbacks, difficulty being around crowds, and difficulty in interpersonal relationships.  The Veteran had no impairment in thinking, suicidal ideation, disorientation, hygiene problems, or grossly inappropriate behavior and was alert, cooperative, and capable of managing finances.  The examiner marked the 30 percent criteria.

The evidence continued to show PTSD symptoms of depressed mood, anxiety, hypervigilance, isolation, irritability, and anger but also that the Veteran stopped working, began neglecting/forgetting to care for his appearance and hygiene, reported homicidal thoughts, and was assigned generally lower GAF scores, indicating a clinical impression of worsened symptoms.  His overall disability picture showed occupational and social impairment with deficiencies in work, family relations, thinking, and mood. Dr. RGH wrote in September 2013 that the Veteran had impaired judgment and difficulty understanding complex commands.  The April 2015 examiner also found impaired judgment.  

The Veteran's PTSD did not, however, cause total occupational and social impairment.  There is no evidence of gross impairment of thought, speech, memory, behavior, or inability to complete activities of daily living.  Examiners and treating providers continued to find impaired memory, but largely normal thought, speech, and behavior and no hallucinations or delusions.  Although he reported physical violence in the January 2012 examination, there is no evidence to show that those incidents occurred during the claims period.  The incident with his daughter's boyfriend, specifically, happened in 1991.  The Veteran continued to care for his wife helping with her rheumatoid arthritis, interact with neighbors, attend meetings, complete chores and hobbies at home, and interact satisfactorily with treating providers and evaluators.  His PTSD disability did not meet the criteria for a 100 percent rating.  See 38 C.F.R. § 4.130, DC 9411.  

Within the ratings periods discussed, the Veteran's PTSD symptoms were generally the same level of disability such that additional staged ratings are not necessary.  See Fenderson, 12 Vet. App. at 126-127.

Extraschedular consideration and TDIU

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  This case, however, does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the laws associated with rating mental health disabilities are intentionally broad to consider the overall effect of symptoms on a veteran's life.  All of the Veteran's symptoms have been considered, and the rating code is sufficient to rate the Veteran's disability picture.  Following Mittleider, there are no symptoms that have not been rated in connection with a service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In this case, the Veteran had a combined rating from PTSD and residuals of a gunshot wound of 60 percent from the date of claim and 80 percent beginning February 12, 2010.  He met the schedular requirements for TDIU as multiple disabilities arising from action or combat experiences.  See 38 C.F.R. § 4.16(a).  The AOJ granted TDIU compensation beginning on September 3, 2010.  The Veteran consistently reported that September 2, 2010, was the date of his last fulltime employment.  In his applications for TDIU and the Board hearing, he reported working through the Carpenters' Union up to September 2, 2010.  As the Veteran had fulltime employment, he was not unable to secure or follow a substantially gainful occupation and TDIU compensation is not appropriate prior to September 3, 2010.  See 38 C.F.R. § 4.16(a). 





ORDER

A 70 percent rating for PTSD from February 12, 2010, but not before, and not in excess of 70 percent, is granted.

Compensation for TDIU prior to September 3, 2010, is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


